DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 9, 12 and 15-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ampolini US 20140096782.

Regarding claim 1, Ampolini teaches:
a battery circuit (Fig. 5 #540) and a nebulizer circuit ( 505 is noted as a device able to nebulize. see ¶ 0025 “aerosolization articles, or medicament delivery articles” …….. "the inhalable substance can be in the form of an aerosol (i.e., a suspension of fine solid particles or liquid droplets in a gas)" Fig. 5 #505), 
the battery circuit being coupled with the nebulizer circuit through a first electrode (Fig. 5 # #565) and a second electrode (Fig. 5 # #570) which are movable (movable to be disconnected. ¶ 0060 "electrical connection can be permanent (e.g., hard wired) or can be removable (e.g., wherein the resistive heating element is provided in a cartridge that can be attached to and detached from a control body that includes the power source)"); 
the battery circuit comprising a first chip (Fig. 5 #520) and a battery (Fig. 5 #540); 
the nebulizer circuit comprising a second chip (Fig. 5 # 590) and a heating device (Fig. 5 # 560); 
the first chip being configured to communicate with the second chip to perform identity authentication when the battery circuit is coupled with the nebulizer circuit (¶ 0091 "the first control component 520 may be configured to be responsive to the received authentication indicia from the engaged cartridge body portion 505, authorizing the particular cartridge body portion 505 for use with the control body portion 506, to allow current flow from the electrical power source 540 to the at least one heating element 560"); and 
the first chip being configured to control the battery to supply power to the heating device (¶ 0087 "electrical connection can be permanent (e.g., hard wired) or can be removable (e.g., wherein the resistive heating element is provided in a cartridge that can be attached to and detached from a control body that includes the power source)") when the identity authentication is successful (¶ 0091 noting authentication allow power to flow from battery).  

Regarding claim 9, Ampolini teaches:
a casing (Fig. 1 #10); and 
the battery circuit comprising a first chip (Fig. 5 #520) and a battery (Fig. 5 #540); 
wherein the first chip is configured to perform identity authentication when the battery circuit is coupled with an external circuit (¶ 0091 "the first control component 520 may be configured to be responsive to the received authentication indicia from the engaged cartridge body portion 505, authorizing the particular cartridge body portion 505 for use with the control body portion 506, to allow current flow from the electrical power source 540 to the at least one heating element 560"); and 
the first chip is configured to control the battery to supply power to the external circuit when the identity authentication is successful (¶ 0091 noting authentication allow power to flow from battery).  

Regarding claim 12, Ampolini teaches:
a casing (Fig. 1 #10); and 
the nebulizer circuit comprising a second chip (Fig. 5 # 590) and a heating device (Fig. 5 # 560); 
wherein the second chip (Fig. 5 # #570) is configured to perform identity authentication when the nebulizer circuit is coupled with a battery circuit (¶ 0091 "the first control component 520 may be configured to be responsive to the received authentication indicia from the engaged cartridge body portion 505, authorizing the particular cartridge body portion 505 for use with the control body portion 506, to allow current flow from the electrical power source 540 to the at least one heating element 560"); 
the heating device is configured to receive power supply from the battery circuit (¶ 0087 "electrical connection can be permanent (e.g., hard wired) or can be removable (e.g., wherein the resistive heating element is provided in a cartridge that can be attached to and detached from a control body that includes the power source)") when the identity authentication is successful (¶ 0091 noting authentication allow power to flow from battery).  

Regarding claim 5 and 15, Ampolini teaches:
wherein the second chip is further configured to control an input voltage of the heating device in such a manner that the input voltage remains stable. (control current to be stable being regulated cause voltage to be regulated and stable as well V=RI; ¶ 0036 " it can be useful to include current regulating components to (i) regulate current flow through the heating member to control heating of the resistive element")

  Regarding claim 6 and 16 , Ampolini teaches:
wherein the second chip is further configured to store log information of the nebulizer circuit (Fig. 5 #600 memory), the log information comprising at least one of usage time of the nebulizer circuit, a usage state of the nebulizer circuit, and a number of usage times of the nebulizer circuit. (¶ 0107 " data associated with the usage parameters may be stored in the memory device 600. In yet other instances" …. " usage parameters may include, for example, puff duration and frequency")

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Ampolini US 20140096782 in view of LIU WO 2015192357.

  Regarding claim 7 and 17, Even though Ampolini teaches regulating current controlled by microcontroller, Ampolini does not explicitly teach wherein the nebulizer circuit further comprises a protection circuit configured to inform the second chip to turn off the switch K2 upon detecting that a current flowing through the heating device is higher than a preset current.
LIU teaches wherein the nebulizer circuit further comprises a protection circuit configured to inform the second chip to turn off the switch K2 upon detecting that a current flowing through the heating device is higher than a preset current (¶ Abstract " A microcontroller (102) detects the operating voltage or/and the operating current of an atomiser, and when the operating voltage or/and the operating current exceeds a threshold value, a switch circuit (103) is disconnected, so that a battery rod ceases to supply power to the atomiser, and a power supply circuit (101) of the battery rod and the atomiser is disconnected, thereby having the effect of protecting the atomiser.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ampolini to have a protection circuit configured to inform a chip to turn off the switch upon detecting that a current flowing taught by LIU for the purpose of protection. (Refer to ¶ Abstract)

Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Ampolini US 20140096782 in view of XIANG WO 2016145634.

Regarding claim 8 and 18, Even though Ampolini teaches to obtain an temperature and control an output power of the heating device according to the temperature (¶ 0038 " The control components particularly can be configured to closely control the amount of heat provided to the resistive heating element. In some embodiments, the current regulating component can function to stop current flow to the resistive heating element once a defined temperature has been achieved."), Ampolini does not explicitly teach wherein the second chip is further configured to obtain an ambient temperature and control an output power of the heating device according to the ambient temperature.  
XIANG teaches wherein the second chip is further configured to obtain an ambient temperature and control an output power of the heating device according to the ambient temperature (¶ 0060 "the temperature sensor is configured to detect an ambient temperature of the electronic cigarette, and the airflow velocity sensor is used for detecting Measuring a flow rate of the airflow of the smoking raft, so that the control circuit obtains a heat dissipation effect parameter of the electronic cigarette based on the ambient temperature").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ampolini to have to obtain an ambient temperature and control an output power of the heating device according to the ambient temperature taught by XIANG for the purpose of having ambient parameters to further control. (Refer to ¶ 0060)

Allowable Subject Matter
Claims 2-4, 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 2, the prior art teaches:
battery circuit further comprises a switch K1, a resistor RI, and a resistor R2, the first chip has a first port coupled with a positive electrode of the battery and a first end of the switch Ki, the first chip has a second port coupled with a control end of the switch Ki; the first chip has a third port coupled with a first end of the resistor RI; the first chip has a fourth port coupled with a first end of the resistor R2; and the first chip has a fifth port coupled with a negative electrode of the battery and a first port of the second electrode;
The prior art of record does not teach the switch Ki has a second end coupled with a first port of the first electrode, a second end of the resistor R1, and a second end of the resistor R2.  

Regarding Claim 10, the prior art teaches:
battery circuit further comprises a switch K1, a resistor RI, and a resistor R2, the first chip has a first port coupled with a positive electrode of the battery and a first end of the switch Ki, the first chip has a second port coupled with a control end of the switch Ki; the first chip has a third port coupled with a first end of the resistor RI; the first chip has a fourth port coupled with a first end of the resistor R2; and the first chip has a fifth port coupled with a negative electrode of the battery and a first port of the second electrode.
The prior art of record does not teach the switch Ki has a second end coupled with a first port of the first electrode, a second end of the resistor R1, and a second end of the resistor R2.  

Regarding Claim 13, the prior art teaches:
the nebulizer circuit further comprises a switch K2 and a resistor R3, the second chip has a third port coupled with a second port of a second electrode and a second end of the heating device; the switch K2 has a second end coupled with a first end of the heating device; and the switch K2 has a control end coupled with a fourth end of the second chip.
The prior art of record does not teach wherein the second chip has a first port coupled with a second port of a first electrode, a first end of the switch K2, and a first end of the resistor R3; 
the second chip has a second port coupled with a second end of the resistor R3; 

Claims 3-4, 11 and 14 are dependent of claims 2, 10, 13 and are allowable because of there dependency to allowable claims 2, 10 and 13.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiang US 9560882 Hon US 20060196518 battery operated atomizers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859